Title: Wilson Cary Nicholas to Thomas Jefferson, 25 May 1809
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          My Dear Sir   Warren May 25. 1809
           I have had a severe attack of the rheumatism, which has prevented my going to Washington, I am now better and I hope in four or five days to be able to set out if there is a necessity for my going. Will you do me the favour to give me your opinion as to the probability of the duration of the present session? It does not seem to me that any legislative measure wou’d now be necessary or proper as to France G. B. as to France I do not know what can be done. Non intercourse or war appear to be the only measures in our power, and I presume some time will be given before war wou’d be resorted to. I sincerely congratulate you upon the prospect of an adjustment with G. B. Your enemmies seem to sicken at it, as the merit of it must be ascribed to the measures taken by you. If you have a spare copy of the Presidents speech you wou’d oblige me very much if you wou’d let me have it. It will not reach this for a week by the mail.
          I am with the greatest respect & esteem your friend & hum. Serv. W. C. Nicholas
        